Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed on 11/30/2020 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
 	[0001] This application is a continuation application to prior-filed U.S. application No. 16/421,327, filed May 23, 2019, now U.S. Patent No. 10,854,579, which is a continuation-in-part of U.S. application No. 16/205,916, filed November 30, 2018, ,now U.S. Patent No. 10,622,336, and further claims the benefit of prior-filed U.S. provisional application No. 62/353,826, filed June 23, 2016, and prior-filed U.S. application No. 15/239,295, filed August 17, 2016, now U.S. Patent No. 10,475,769, under 35 U.S.C. 120.  
Appropriate correction is required.

Claim Objections
Claims 4, 5, and 9-20 are objected to because of the following informalities:    Appropriate correction is required.
Regarding claim 4, the phrase, “and being in contact” Is not grammatically correct. Deletion of “and being” is suggested as a correction.
	Regarding claim 9, the phrase, “and an interface between the first conductive pattern layer and the second conductive pattern layer is conformal to the morphology of the 
	Regarding claims 9 and 14, the phrase, “the conductive via protruded from the second surface” is not only grammatically incorrect but technically lacks proper antecedent basis in the claim. The phrase, “the conductive via protruding from the second surface” is suggested as a replacement in both claims.
	Regarding claim 15, the last clause in the claim, following the word “and”, is not a noun phrase but a complete sentence. Deletion of “and” and amendment of “has” to “having” are suggested as a correction.
	Regarding claim 17, the ‘wherein’ clause must contain an ordinary verb. Amendment of “having” to “has” is suggested as a correction.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The limitation, “an interface between the first conductive pattern layer and the second conductive pattern layer is conformal to the morphology of the conductive via protruded from the second surface”, as recited in claim 9, is unclear with regard to how the recited interface is to conform when the single conductive pattern layer in the drawings is not a layer at all, but a far more complex structure. While the drawings have also been objected to for this issue, it is not clear that an amendment to drawings or the specification would resolve this ambiguity satisfactorily.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Paek et al. (US 9,391,043 B2, hereinafter, “Paek et al.”)
Paek et al. teaches a semiconductor package, comprising: 
a substrate (110) having a first surface and a second surface opposite to the first surface, the substrate comprising: 
a conductive line (111) surrounded by a dielectric (113); and 
a conductive via (112) connected to the conductive line (111) and protruding from the dielectric at the second surface (see Fig. 4); 

a conductive bump (140) connected to the conductive via at the second surface.
Regarding claim 2, the limitation, “further comprising a seed layer having a first portion in contact with the conductive via and the dielectric at the second surface” is met by col. 8, lines 34+, which shows a seed layer (116) layer having a first portion in contact with the conductive via and the dielectric at the second surface (see Fig. 3 or 4).
Regarding claim 6, the limitation, “wherein the conductive via and the conductive line are a portion of a redistribution layer (RDL)” is met by col. 8, lines 34+, which teaches the conductive via and the conductive line are a portion of a redistribution layer (RDL) (111).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 9,391,043 B2) as applied to claims 1, 2, and 6 above, and further in view of LIN et al. (US 8,164,171 B2).
Paek et al. teaches substantially all the limitations of claim 1, but does not explicitly teach wherein the conductive bump is a copper pillar. LIN et al. teaches a semiconductor package including a copper pillar bump (27), and a solder bump (29a) connected to the conductive bump at an end opposite to the conductive via, (see ¶0051, line 6 to col. 52, line 50; .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10,854,579.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15, 16, and 20 of the present Application 17/107,612, and claims 17 and 18 of U.S. Patent No. 10,854,579 are both drawn to the same features, and any differences are minor and would have been obvious to one skilled in the art. Below is the chart showing the similarities and differences between the claims of the present Application and the U.S. Patent No. 10,854,579.

Present Appl. 17/107,614
US Pat. 10,854,579
Claims 15, 16 and 20
Claims 17 and 18
15. A semiconductor package, comprising: a redistribution layer (RDL) substrate having a first surface and a second surface opposite to the first surface; a semiconductor die bonded to the first surface; a conductive pattern layer on the second surface, and the conductive pattern layer has a copper pillar and a copper pad electrically isolated from the copper pillar.
16. The semiconductor package of claim 15, further comprising a seed layer between the second surface of the RDL substrate and the conductive pattern layer.
20. The semiconductor package of claim 15, wherein the copper pillar is thicker than the copper pad.
17. A semiconductor package, comprising: a redistribution layer (RDL) substrate having a first surface and a second surface opposite to the first surface; a semiconductor die bonded to the first surface; a conductive pattern layer on the second surface; and a seed layer between the second surface and the conductive pattern layer; wherein the conductive pattern layer comprises a copper pillar and a copper pad, the copper pillar being thicker than the copper pad.
 18.    The semiconductor package of claim 17, wherein the copper pillar and the copper pad are electrically isolated.                                                                                                          


Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to further teach and/or suggest:

(ii) wherein the conductive via comprises a wider end connecting with the conductive line and a narrower end connecting with the conductive bump as claimed in claim 5.
Claims 17-19 are objected to because of their dependency to the double patenting rejected claims 15, 16, and 20, but would be allowed if the rejected claims are written to overcome the double patenting or a Terminal Disclaimer is provided to overcome the double patenting.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816